DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 9-13 are pending in the application, claims 9-13 are withdrawn from consideration due to Applicant’s election.  Claims 2-8 have been canceled.
Amendments to claim 1, filed on 6/10/2021, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §112, 2nd paragraph rejection of claims 1-8 made of record in the office action mailed 3/12/2021, page 3, paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed 6/10/2021.
The 35 U.S.C. §102 rejection of claims 1, 5 and 6 over EP 27777926, made of record in the office action mailed 3/12/2021, page 3, paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed 6/10/2021.
The 35 U.S.C. §103 rejection of claim 2 over EP 27777926 in view of Nadeau (US Patent No. 3,814,659), made of record in the office action mailed 3/12/2021, page 4, paragraph 13 has been withdrawn due to Applicant’s amendment in the response filed 6/10/2021.
The 35 U.S.C. §103 rejection of claim 3 over EP 27777926 in view of Roels et al. (US Patent Application No. 2002/0019452), made of record in the office action mailed 
The 35 U.S.C. §103 rejection of claim 4 over EP 27777926 in view of Milostic et al. (US Patent Application No. 2013/0312347), made of record in the office action mailed 3/12/2021, page 6, paragraph 21 has been withdrawn due to Applicant’s amendment in the response filed 6/10/2021.
The 35 U.S.C. §103 rejection of claims 7 and 8 over EP 27777926 in view of Wooler et al. (US Patent No. 4,025,687), made of record in the office action mailed 3/12/2021, page 6, paragraph 25 has been withdrawn due to Applicant’s amendment in the response filed 6/10/2021.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2777926 (referred to hereinafter as EP ‘926) in view of Nadeau (US Patent No. 3,814,659).
Regarding claim 1, EP ‘926 teaches a panel (paragraph [0001]) comprising a first outer skin consisting of a metal facing (paragraph [0016]), a second outer skin on the 
EP ‘926 fails to teach wherein the reinforcement is made of metal.  However, Nadeau teaches a panel comprising a first outer skin consisting of metal facing (col. 2, lines 50-60, col. 3, lines 20-40), a second outer skin on the opposite face from the first outer skin, the second outer skin consisting of a metal facing (col. 2, lines 50-60, col. 3, lines 20-40), at least two layers, with at least one of which comprising a rigid polyisocyanurate foam (col. 2, lines 50-60, col. 4, lines 1-3, col. 7, lines 10-15), and at least one reinforcement layer space apart from the two outer skins and between two layers (col. 2, lines 50-60), wherein the reinforcement layer is made of metal (col. 2, lines 50-60, col. 3, lines 40-45, 55-60).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the metal of Nadeau as the reinforcement layer of EP ‘926 in order to provide a heat resistant layer that will not immediately combust, melt, or otherwise deteriorate when exposed to temperatures of the order of 1000°F under actual test conditions (Nadeau, col. 3, lines 40-60).


Response to Arguments
Applicant's arguments filed 6/10/2021 with respect to claim 1 of record have been carefully considered but are moot due to the new grounds of rejection.
Applicant argues that none of the alleged prior art teaches nor suggest the panel as now claimed.  It is the Examiner’s position that the combination of EP ‘926 and Nadeau teach the claimed panel.



Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/22/2021